       Case 7:19-cv-00068 Document 40 Filed on 09/16/19 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                      September 16, 2019
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

HECTOR HUGO GARCIA, et al,                       §
                                                 §
           Plaintiffs,                           §
VS.                                              § CIVIL ACTION NO. 7:19-CV-68
                                                 §
CITY OF MCALLEN, TEXAS, et al,                   §
                                                 §
           Defendants.                           §

                                            ORDER

         The Court now considers the “Unopposed Motion to Appear for Attorney-in-Charge”1
filed by J. Arnold Aguilar, attorney-in-charge for Defendants Michael Soto and Joel Villegas.
Therein, Mr. Aguilar requests the Court permit Francisco J. Zabarte, of counsel, to appear for the
September 17, 2019 initial pretrial and scheduling conference due to Mr. Aguilar’s unavailability
and vacation conflict.2 Mr. Aguilar notes Mr. Zabarte “is fully informed of this action to
participate . . . [and] will be fully authorized to bind Defendants Soto and Villegas regarding all
matters and no delay will result by this arrangement.”3 Plaintiffs and Defendant City of McAllen,
Texas are unopposed to the motion.4
         In light of the foregoing, the Court hereby GRANTS the motion5 and permits Mr.
Zabarte to appear for Mr. Aguilar at the parties’ September 17, 2019 initial pretrial and
scheduling conference.
         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 16th day of September, 2019.


                                                    ___________________________________
                                                               Micaela Alvarez
                                                          United States District Judge


1
  Dkt. No. 38.
2
  Id. at p. 1.
3
  Id. at p. 2.
4
  Id. at p. 3.
5
  Dkt. No. 38.

1/1
